DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based on applicants claim amendments and remarks, filed on 2/14/22, the previous claim objections are withdrawn.
The examiner notes that applicants made no comments in their remarks regarding the previous 112f interpretation, and therefore the previous 112f interpretations are maintained and reiterated below.
Based on the claim amendments, the previous 112b rejections are removed. However, new 112b rejections are entered to address the claim amendments.
As to the amended claims and remarks, the previous prior art rejection has been modified (see below). 
Claim Status
Claims 11-12, 15-18, 20-21 are pending. Claims 1-10, 13-14, and 19 are canceled.
Claim Interpretation - 35 USC § 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power cutting instructing unit configured to transmit an instruction” in claim 11, and “positional adjustment mechanism that holds” and “holds…using a positional adjustment mechanism” in claims 11 and 17, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The specification discusses the “positional adjustment mechanism” as a counterweight #304 in [25] and figure 3, and also discusses a spring elastic member in [26] and figure 4. For purposes of examination, the examiner will interpret the mechanism to include counterweight, an elastic portion or spring, or equivalents thereof as the corresponding structure.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15-18, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding line 16 of claim 11, it is unclear what “the cleaning tank” is attempting to define.  Specifically, no cleaning tank has previously been recited, and therefore this limitation has insufficient antecedent basis. It is also unclear what is attempting to be referred to, what this cleaning tank does, and further unclear whether this cleaning tank is required or not.
Regarding lines 16-17 of claim 11, it is unclear what “the auxiliary container” is attempting to define.  Specifically, no auxiliary container has previously been recited, and therefore this limitation has insufficient antecedent basis. It is also unclear what is attempting to be referred to, what this auxiliary container does, and further unclear whether this auxiliary container is required or not.
As to line 25 of claim 11, it is unclear whether “a cleaning tank” is the same cleaning tank as recited in line 16 or if this is a new cleaning tank.  Additionally, it is unclear what or how the cleaning tank functions.  Previously, in lines 25-26, the cleaning tank appears to have included cleaning fluid, but now it is unclear what defines the cleaning tank as it is no longer related to fluid or cleaning.
As to line 41 of claim 11, it is unclear whether “an auxiliary container” is the same auxiliary container as recited in lines 16-17 or if this is a new auxiliary container.  Additionally, it is unclear what or how the auxiliary container functions.  Previously, in lines 40-41, the auxiliary container appears to have the nozzle immersed in the liquid in the auxiliary container.  However, this language is removed and now the nozzle is just inserted into the auxiliary container.  Therefore, it is also unclear what defines the auxiliary container, and unclear how it relates to the nozzle.
As to claim 11, it is unclear how the auxiliary container and the cleaning tank are related to the table.  Because the auxiliary container and the cleaning tank are unclear, it is also ambiguous how the container and tank relate to the table. The claims immerse the nozzle into the tank/container using the table, but there is no clear relationship as to how a vertically moving a table would achieve the claimed function with clarifying the relationship of the tank/container with the table. Does the table hold/support the tank and container? 
Claims 11-12, 15-16 are rejected based on further claim dependency.
As to lines 43-47 (the last three clauses) of claim 17, it is unclear what is attempting to be described.  Specifically, lines 43-44 recite that the table holds a constant vertical position 
As to claim 17, it is unclear how the auxiliary container and the cleaning tank are related to the table.  Because the auxiliary container and the cleaning tank are unclear, it is also ambiguous how the container and tank relate to the table. The claims immerse the nozzle into the tank/container using the table, but there is no clear relationship as to how a vertically moving a table would achieve the claimed function with clarifying the relationship of the tank/container with the table. Does the table hold/support the tank and container? 
Claims 18, 20-21 is rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (Translation of JP 2011247617; hereinafter “Yamashita”; already of record) in view of Yamashita et al (WO 2015019880 published on 2/12/15 where US 20160154016 is used as the corresponding document; hereinafter “Yamashita II”; already of record) in view of Chen et al (Translation of CN201438188U; hereinafter “Chen”; already of record as submitted in the IDS on 6/24/21) and in view of Bishop et al (US 20150368606; hereinafter “Bishop”; already of record).
As to claims 11, 15, 17, and 20 Yamashita teaches an automatic analysis apparatus and method (Yamashita; [1] Figs. 1-2, 5, 6) comprising: 
a detection unit including a flow cell configured to accommodate a reaction liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 

an auxiliary container that accommodates the liquid after being sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);
an atmosphere releasing vessel comprising an opening and configured to evaporate any liquid disposed therein via the opening and to discharge any liquid disposed therein (Yamashita teaches a tank/vessel with an opening #34a, 236, 334a; [16, 17, 25, 44, 58-60, 67] Figs 2, 5-6); 
a pump that supplies a pumped liquid to the flow cell and the atmosphere releasing vessel (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
a drain tank that stores the liquid (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 
an instructing unit that gives an instructions to the analyzer (Yamashita teaches an instructing unit as a part of control unit #19, where the controller is capable of shutting the device down; [10]. The examiner notes that the controller of Yamashita is used to control the automated analysis device, and one of ordinary skill in the art would understand that an automated analyzer with a control would include some type of control program and user interface in order to shutdown the device and to control the automated features of the device); 
a table configured to adjust the position of the cleaning tank and the auxiliary container, the table comprising: a vertical drive mechanism that moves the table in a vertical direction; a rotating mechanism which rotates the table (Yamashita teaches table/disk #9 which positions vessel 8 using a vertical drive and rotary drive; [10] Fig. 1); and a control which allows positional adjustment and that holds a vertical position of the table after cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position by the drive; [10]. Additionally, the table would not move after the device was shut down).

and execute second liquid supplying processing to cause the suction nozzle to be inserted into the cleaning tank using the vertical drive mechanism of the table; rotating positions of the cleaning tank and the auxiliary container using the rotating mechanism of the table, cause the suction nozzle to be inserted into the auxiliary container using the vertical drive mechanism of the table (Yamashita teaches positioning the vessel 8 using the vertical drive of the table and the rotary drive of the table; [10]);
 wherein the nozzle, the flow cell, the atmosphere releasing vessel, and the tank are connected in sequence via the flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the auxiliary container, the suction nozzle, the atmosphere releasing vessel, and the drain tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 

Note: The instant Claims contain a large amount of functional language (ex: “that…”, “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Further, the “control unit that…” performs operations does not define the apparatus beyond that of a capability of the controller, and if applicants intend for the function of the controller to be part of the structure then language such as “control unit programmed to…” or “control unit configured to…” should be used.
Yamashita does not specifically teach a power cutting instruction unit that gives an instruction to cut a power supply, and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container.  However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a power cutting instruction unit that gives an instruction to cut a power supply (Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation (Yamashita II teaches that the nozzle aspirates from cleaning tank 125 to move fluid into the flow channel; [28, 55]) and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container (Yamashita II teaches washing the nozzle with the auxiliary 
Modified Yamashita does not specifically teach the second liquid processing which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power. However, Chen teaches the analogous art of an automated analyzer (Chen; [2]) which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power (Chen teaches that when the device is shut down that the nozzle is moved to an auxiliary container/immersion tube which soaks the nozzle to keep the nozzle moist while shut down; [26]).  It would have been obvious to one of ordinary skill in the art to have modified the second liquid processing of cleaning the nozzle in the auxiliary container of modified Yamashita to have soaked the nozzle upon shut down as in Chen because Chen teaches that this ensures that the nozzle is kept in a moist and clean state (Chen; [26]).
Modified Yamashita does not specifically teach the vertical drive mechanism includes a motor and a vertical drive belt that transmits a drive of the motor to the table; and a positional adjustment mechanism as a counterweight attached to the vertical drive belt, and the counterweight is balanced to match a combined weight of the table, the cleaning tank and the vertical drive. However, Bishop teaches the analogous art of an automated device with a vertical drive mechanism (Bishop teaches an automated device with a vertical drive; Figs. 17-21), the drive includes a motor and a vertical drive belt that transmits a drive of the motor; and the 

    PNG
    media_image1.png
    153
    195
    media_image1.png
    Greyscale

Figure 19 of Bishop: showing one of the counter weight alternatives as the weighed structure between 722 and 720
As to claim 12, modified Yamashita teaches the automatic analysis apparatus according to claim 11, wherein the control unit controls the pump to supply the liquid to the flow cell at a fixed time interval, the time interval is based on an elapsed duration to which the flow channel is no longer filled with any liquid due to evaporation from the atmosphere releasing vessel (Although functional, Yamashita teaches the controller processing the liquid normally; see claim 11 above. Any supplying of liquid is considered at a fixed interval because this interval has not been further described or defined. Because a singular interval with no relativity is recited, then 
As to claim 18, modified Yamashita teaches the maintenance method according to claim 17, wherein in the first liquid supplying processing further comprises: controlling the pump, using the control unit to repetitively supply the liquid to the flow cell at a time interval, where the time interval is based on an elapsed duration to which the flow channel is no longer filled with any liquid due to evaporation from the atmosphere releasing vessel (Yamashita teaches the controller processing the liquid normally; see claim 17 above. Yamashita also teaches evaporated fluid in [66] and figure 6).
Claims 11-12, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (Translation of JP 2011247617; hereinafter “Yamashita”; already of record) in view of Yamashita et al (WO 2015019880 published on 2/12/15 where US 20160154016 is used as the corresponding document; hereinafter “Yamashita II”; already of record) in view of Chen et al (Translation of CN201438188U; hereinafter “Chen”; already of record as submitted in the IDS on 6/24/21) and in view of Meserol et al (US 4683120; hereinafter “Meserol”; already of record).
As to claims 11, 16, 17, and 21, Yamashita teaches an automatic analysis apparatus and method (Yamashita; [1] Figs. 1-2, 5, 6) comprising: 
a detection unit including a flow cell configured to accommodate a reaction liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 
a suction nozzle that sucks the reaction liquid into the flow cell via a flow channel (Yamashita teaches nozzle #17 sucks from 40, 41 or from reaction vessel 8; [10, 14, 15, 24, 26, 28, 29]); 
an auxiliary container that accommodates the liquid after being sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);

a pump that supplies a pumped liquid to the flow cell and the atmosphere releasing vessel (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
a drain tank that stores the liquid (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 
an instructing unit that gives an instructions to the analyzer (Yamashita teaches an instructing unit as a part of control unit #19, where the controller is capable of shutting the device down; [10]. The examiner notes that the controller of Yamashita is used to control the automated analysis device, and one of ordinary skill in the art would understand that an automated analyzer with a control would include some type of control program and user interface in order to shutdown the device and to control the automated features of the device); 
a table configured to adjust the position of the cleaning tank and the auxiliary container, the table comprising: a vertical drive mechanism that moves the table in a vertical direction; a rotating mechanism which rotates the table (Yamashita teaches table/disk #9 which positions vessel 8 using a vertical drive and rotary drive; [10] Fig. 1); and a control which allows positional adjustment and that holds a vertical position of the table after cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position by the drive; [10]. Additionally, the table would not move after the device was shut down).
a control unit configured to: execute, while a power cutting instruction is not received first liquid supplying processing to: cause the suction nozzle to be inserted into a cleaning tank of cleaning fluid using the vertical drive mechanism of the table, cause pump to supply the pumped liquid to the suction nozzle via the flow channel, terminate the supply of the pumped liquid to the suction nozzle via the flow channel, and transition the automatic analysis apparatus to a standby state (Yamashita teaches an instructing unit as a part of control unit #19; [10].  
and execute second liquid supplying processing to cause the suction nozzle to be inserted into the cleaning tank using the vertical drive mechanism of the table; rotating positions of the cleaning tank and the auxiliary container using the rotating mechanism of the table, cause the suction nozzle to be inserted into the auxiliary container using the vertical drive mechanism of the table (Yamashita teaches positioning the vessel 8 using the vertical drive of the table and the rotary drive of the table; [10]);
 wherein the nozzle, the flow cell, the atmosphere releasing vessel, and the tank are connected in sequence via the flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the auxiliary container, the suction nozzle, the atmosphere releasing vessel, and the drain tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 
the atmosphere releasing vessel is placed at a position upper than a position of the drain tank in a gravity direction (Yamashita teaches atmosphere releasing part #34a, 236, 334a above tank 39; Figs. 2, 5-6); and 
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art 
Yamashita does not specifically teach a power cutting instruction unit that gives an instruction to cut a power supply, and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container.  However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a power cutting instruction unit that gives an instruction to cut a power supply (Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation (Yamashita II teaches that the nozzle aspirates from cleaning tank 125 to move fluid into the flow channel; [28, 55]) and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container (Yamashita II teaches washing the nozzle with the auxiliary container 121; [25]). It would have been obvious to one of ordinary skill in the art to have modified the control unit and the controlling of the liquid processing for cleaning the nozzle of Yamashita to have included a separate auxiliary cleaning container and cleaning tank as in Yamashita II because Yamashita II teaches that using the two tanks help to ensure that the system components are well cleaned (Yamashita II; [25, 28]).  Further, Yamashita II teaches advantages in that prior to shut down that it is advantageous to clean each of the components 
Modified Yamashita does not specifically teach the second liquid processing which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power. However, Chen teaches the analogous art of an automated analyzer (Chen; [2]) which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power (Chen teaches that when the device is shut down that the nozzle is moved to an auxiliary container/immersion tube which soaks the nozzle to keep the nozzle moist while shut down; [26]).  It would have been obvious to one of ordinary skill in the art to have modified the second liquid processing of cleaning the nozzle in the auxiliary container of modified Yamashita to have soaked the nozzle upon shut down as in Chen because Chen teaches that this ensures that the nozzle is kept in a moist and clean state (Chen; [26]).
Modified Yamashita does not specifically teach a positional adjustment mechanism as an elastic body that holds the table at a constant predetermined position. However, Meserol teaches the analogous art of an automated analysis device (Meserol; col. 1 lines 12-14) with a table and a positional adjustment mechanism as an elastic body that holds the table at a predetermined position (Meserol teaches a spring which helps support components of the table 300; Figs. 2-3, col. 5 lines 37-60). It would have been obvious to one of ordinary skill in the art to have modified the table of modified Yamashita to include the spring as in Meserol because Meserol teaches that the spring helps to position the table (Meserol; col. 5 lines 37-60).
As to claim 12, modified Yamashita teaches the automatic analysis apparatus according to claim 11, wherein the control unit controls the pump to supply the liquid to the flow cell at a 
As to claim 18, modified Yamashita teaches the maintenance method according to claim 17, wherein in the first liquid supplying processing further comprises: controlling the pump, using the control unit to repetitively supply the liquid to the flow cell at a time interval, where the time interval is based on an elapsed duration to which the flow channel is no longer filled with any liquid due to evaporation from the atmosphere releasing vessel (Yamashita teaches the controller processing the liquid normally; see claim 17 above. Yamashita also teaches evaporated fluid in [66] and figure 6).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Nishikawa (US 20130084213; already of record), Katsumi (US 20110223064; already of record), Shibata (US 20100108101; already of record) teach shutdown and processing based on the shutdown. 
	Carter, Jr et al (US 20140024133; already of record) teaches vertical drives with known variants; [66]. 	
	Inaba et al (US 20150056098; already of record) and Sakashita et al (US 20150037214; already of record) teach an analyzer with various containers, and a vertical drive, and flow cell.
Response to Arguments
Applicants arguments filed on 2/14/22 have been considered, but are not moot as they are towards the amended claims and not the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798